Exhibit 99.1 August 1, 2012 John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS SECOND QUARTER 2 · Consolidated revenue of $176.1 million · Adjusted EBITDA of $59.4 million · Net income of $4.0 million or $0.09 per diluted share ANCHORAGE, AK – General Communication, Inc. (“GCI”) (NASDAQ:GNCMA) today reported its second quarter 2012 results with revenues increasing to $176.1 million over revenues of $168.1 million in the second quarter of 2011. Adjusted EBITDA increased 8.2 percent or $4.5 million over the second quarter of 2011 EBITDA of $54.9 million. Revenues in the second quarter of 2012 were favorably impacted by the recognition of $1.6 million in revenues for services provided to a managed broadband customer for their fiscal year ended June 30, 2009, following a successful regulatory appeal. The EBITDA impact of $1.6 million in additional revenues was offset entirely by $1.8 million of costs related to the previously announced transaction to form The Alaska Wireless Network, LLC (”AWN”). GCI’s second quarter 2012 net income totaled $4.0 million or earnings per diluted share of $0.09 and compares to a net loss of $2.0 million or loss per diluted share of $(0.04) for the same period of 2011. Second quarter of 2012 revenues increased $4.2 million over revenues of $171.9 million in the first quarter of 2012. Adjusted EBITDA increased $4.6 million or 8.4 percent over adjusted EBITDA of $54.8 million in the first quarter of 2012. “We took a major step forward this quarter by reaching agreement with Alaska Communications to combine our wireless networks,” said Ron Duncan, GCI president. “Once implemented, we look forward to providing GCI customers the best overall wireless service in urban and rural Alaska. Adding Alaska Communications’ substantial mobile radio spectrum portfolio, LTE network, and wireless tower footprint to GCI’s wireless assets will result in a substantially more capable statewide 4G wireless platform.” GCI previously provided guidance on revenues of $690 million to $720 million and adjusted EBITDA of $230 million to $240 million for the year 2012. Highlights · GCI entered into an agreement with Alaska Communications Systems Group, Inc. to form The Alaska Wireless Network, LLC (“AWN”) that will hold and operate both companies’ wireless facilities. AWN will provide a robust, statewide network with the spectrum, scale, advanced technology and cost structure necessary to compete with the national carriers. GCI will invest $100 million to gain a majority interest in a wireless network operation that is twice the size of its current one. The AWN transaction is subject to required governmental approvals and other customary conditions. · GCI began selling the iPhone on April 20, 2012 and has sold 9,200 iPhones by the end of the second quarter of 2012. GCI estimates 40 percent of iPhones sales are to new subscribers. The iPhone has been well received by GCI’s customers and the costs associated with the launch have been within expectations. · GCI had 141,000 wireless subscribers at the end of the second quarter of 2012 and is the second largest wireless service provider in Alaska. Wireless subscribers increased by 1,000 over the first quarter of 2012. Average monthly revenue per subscriber was $67.69, a decrease of 1.4 percent from $68.65 for the first quarter of 2012. · Managed Broadband revenues for the second quarter of 2012 totaled $21.7 million, an increase of $7.1 million or 48.4 percent over the second quarter of 2011, primarily as a result of the turn-up of GCI’s TERRA-Southwest terrestrial network. · GCI had 123,500 consumer and commercial cable modem customers at the end of the second quarter of 2012, an increase of 1,500 over the 122,000 cable modem customers at the end of the first quarter 2012. Average monthly revenue per cable modem for the second quarter of 2012 was $63.64, an increase of 19.0 percent over $53.46 for the prior year and an increase of 3.5 percent over the $61.48 figure posted for the first quarter of 2012. Consumer Consumer revenues were steady with the second quarter of 2011 and increased slightly over the first quarter of 2012. Data revenue growth was offset by decreases in voice, video and wireless. Consumer voice revenues of $10.5 million decreased $3.1 million when compared to the prior year quarter and $0.8 million compared to the first quarter of 2012 as customers continue to abandon wireline service and shift to wireless. Consumer local access lines in service at the end of the second quarter of 2012 totaled 74,400, a decrease of 7,900 lines from the second quarter of 2011 and 1,700 lines from the first quarter of 2012. Consumer video revenues of $29.2 million decreased 1.1 percent from the second quarter of 2011 and increased 0.7 percent over the first quarter of 2012. The decrease is primarily due to a decline in basic video subscribers. Consumer basic video subscribers totaled 122,500 at the end of the second quarter of 2012, a decrease of 4,400 subscribers from the second quarter of 2011 and 1,700 subscribers from the first quarter of 2012. Consumer data revenues of $21.5 million increased 24.7 percent over the second quarter of 2011 and 5.3 percent over the first quarter of 2012. The increase in consumer data revenues is due to an increase in cable modem customers and increasing monthly usage. GCI added 6,300 consumer cable modem customers over the second quarter of 2011 and cable modem customer counts increased by 1,000 on a sequential basis. Consumer wireless revenues of $27.3 million decreased $0.9 million or 3.1 percent from the second quarter of 2011. The decrease was primarily due to a $2.3 million decline in USF support offset in part by increases in plan fee and handset revenues. Wireless revenues were steady when compared to the first quarter of 2012. Consumer had a decrease of 1,600 wireless customers from the end of the second quarter a year ago and an increase of 300 wireless customers sequentially. GCI serves 124,800 consumer wireless subscribers of whom approximately 40,000 are Lifeline customers. In compliance with FCC Lifeline program reforms, GCI is required to recertify all Lifeline subscribers, enrolled as of June 1, 2012, by the end of 2012, with current subscribers to be recertified annually thereafter. The ongoing implementation of GCI’s existing qualification standards along with initiation of the FCC recertification process have contributed to a decrease of 3,500 Lifeline subscribers in the second quarter of 2012 as compared to the second quarter of 2011. Lifeline subscribers declined by 1,500 on a sequential basis. Increases in GCI’s postpaid and prepaid subscribers have mostly outgrown Lifeline losses in previous quarters. Lifeline subscriber counts could decline further as a result of the recertification process or future program changes. Network Access Network access revenues of $26.0 million increased 3.4 percent compared to the second quarter of 2011 and increased 3.3 percent over the first quarter of 2012. Voice revenues increased 9.6 percent to $6.0 million over the prior year and increased 7.2 percent over the first quarter of 2012. Data revenues were down 10.7 percent when compared to the second quarter of 2011 and 6.6 percent from the first quarter of 2012. The change in voice and data revenues is primarily attributable to rate adjustments resulting from increased competition. Wireless revenues, primarily related to roaming traffic, increased by $2.0 million to $6.6 million, an increase of 41.7 percent over the prior year and increased by $1.4 million, or 26.0 percent on a sequential basis. Commercial Commercial revenues of $34.5 million were steady with the prior year and the first quarter of 2012. Commercial data service revenues include both transport charges for data circuits, time and materials charges for GCI on-site support of customer operations and data center revenues. Data transport charges of $11.9 million increased by $0.8 million as compared to the second quarter of 2011, time and material charges for support activities decreased by $0.6 million to $9.8 million and data center revenues increased by $0.2 million for the second quarter of 2012. Commercial data service revenues were $21.9 million in the second quarter of 2012, an increase of $0.4 million over the second quarter of 2011 and were steady with the first quarter of 2012. GCI is now offering data center services based at its South Anchorage Distribution Center. The 10,000 sf data center is a secure facility separate from GCI’s network monitoring and operations. Commercial wireless revenues totaled $2.5 million for the second quarter of 2012 and were steady with the prior year and increased $0.2 million sequentially. GCI had 16,200 commercial wireless subscribers at the end of the second quarter of 2012, an increase of 1,600 subscribers over the prior year and 700 subscribers sequentially. Managed Broadband Managed broadband revenues totaled $21.7 million in the second quarter of 2012, an increase of $7.1 million or 48.4 percent over the prior year and an increase of $2.7 million or 14.1 percent over the first quarter of 2012. The strong revenue growth is primarily due to the increase in broadband service capacity resulting from the turn up of the TERRA Southwest terrestrial network. Regulated Operations Regulated operations revenues totaled $5.4 million in the second quarter of 2012 and were steady with the second quarter of 2011 and the first quarter of 2012. Regulated operations had 8,700 local access lines at the end of the second quarter of 2012, a decrease of 200 access lines from the first quarter of 2012. Other Items SG&A expenses for the second quarter of 2012 totaled $60.0 million, an increase of 4.1 percent as compared to $57.7 million for the second quarter of 2011. The increase is due to transaction costs related to AWN and labor and related benefits. As a percentage of revenues, SG&A expenses decreased to 34.1 percent in the second quarter of 2012 as compared to 34.3 percent in the prior year. SG&A expenses for the second quarter decreased $2.9 million from the first quarter of 2012. The decrease is primarily related to lower health care costs, less expense recorded for fiber capacity contributed to the University of Alaska during the second quarter, and declines in other categories of general and administrative expenses offset by costs related to AWN. GCI’s second quarter 2012 capital expenditures totaled $39.1 million as compared to $45.6 million in the second quarter of 2011 and $26.6 million in the first quarter of 2012. GCI expects capital expenditures to total $150 million for the year 2012, which is an increase of $15 million over previous guidance of approximately $135 million. GCI’s share repurchase program expired during March of 2012. Due to material non-public information related to the AWN transaction and the launch of the iPhone, GCI was prevented from implementing a new repurchase program for the second quarter of 2012. GCI has authorizations to make up to $93.9 million in repurchases, dependent on leverage, liquidity, company performance, market conditions and subject to continued oversight by GCI’s Board of Directors. GCI will hold a conference call to discuss the quarter’s results on Thursday, August 2, 2012 beginning at 2 p.m. (Eastern). To access the briefing on August 2, call the conference operator between 1:50-2:00 p.m. (Eastern Time) at 888-790-3403 (International callers should dial 1-415-228-3889) and identify your call as “GCI.” In addition to the conference call, GCI will make available net conferencing. To access the call via net conference, log on to www.gci.com and follow the instructions. A replay of the call will be available for 72-hours by dialing 888-562-4207, access code 7461 (International callers should dial 203-369-3178.) GCI is the largest telecommunications company in Alaska. GCI’s cable plant, which provides voice, video, and broadband data services, passes 80 percent of Alaska households. GCI operates Alaska’s most extensive terrestrial/subsea fiber optic network which connects not only Anchorage but also Fairbanks and Juneau/Southeast Alaska to the lower 48 states with a diversely routed, protected fiber network. GCI’s TERRA-Southwest fiber/microwave system links 65 communities in the Bristol Bay and Yukon-Kuskokwim Delta to Anchorage bringing terrestrial broadband Internet access to the region for the first time. GCI’s satellite network provides communications services to small towns and communities throughout rural Alaska. GCI’s newly constructed statewide mobile wireless network seamlessly links urban and rural Alaska for the first time in the state’s history. A pioneer in bundled services, GCI is the top provider of voice, data, and video services to Alaska consumers with a 70 percent share of the consumer broadband market. GCI is also the leading provider of communications services to enterprise customers, particularly large enterprise customers with complex data networking needs. More information about GCI can be found at www.gci.com. The foregoing contains forward-looking statements regarding GCI’s expected results that are based on management’s expectations as well as on a number of assumptions concerning future events. Actual results might differ materially from those projected in the forward looking statements due to uncertainties and other factors, many of which are outside GCI’s control. Additional information concerning factors that could cause actual results to differ materially from those in the forward looking statements is contained in GCI’s cautionary statement sections of Form 10-K and 10-Q filed with the Securities and Exchange Commission. GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) June 30, December 31, Assets Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Restricted cash Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization Other assets Total other assets Total assets $ (Continued) GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) June 30, December 31, Liabilities and Stockholders' Equity Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party, excluding current maturity Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock (no par): Class A. Authorized 100,000 shares; issued 38,843 and 39,296 shares at June 30, 2012, and December 31, 2011, respectively; outstanding 38,650 and 39,043 shares at June 30, 2012, and December 31, 2011, respectively Class B. Authorized 10,000 shares; issued and outstanding 3,171 shares each at June 30, 2012, and December 31, 2011; convertible on a share-per-share basis into Class A common stock Less cost of 193 and 253 Class A shares held in treasury at June 30, 2012, and December 31, 2011, respectively ) ) Paid-in capital Retained earnings Total General Communication, Inc. stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands, except per share amounts) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other income (expense): Interest expense (including amortization of deferred loan fees) Loss of extinguishment of debt - ) - ) Interest income 4 4 6 8 Other 84 (9 ) ) ) Other expense, net ) Income (loss) before income tax expense (benefit) ) ) Income tax (expense) benefit ) ) ) Net income (loss) ) ) Net loss attributable to non-controlling interest - - Net income (loss) attributable to General Communication, Inc. $ ) ) Basic net income (loss) attributable to General Communication, Inc. common stockholders per Class A common share $ ) ) Basic net income (loss) attributable to General Communication, Inc. common stockholders per Class B common share $ ) ) Diluted net income (loss) attributable to General Communication, Inc. common stockholders per Class A common share $ ) ) Diluted net income (loss)attributable to General Communication, Inc. common stockholders per Class B common share $ ) ) Common shares used to calculate Class A basic EPS Common shares used to calculate Class A diluted EPS GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Second Quarter 2012 Second Quarter 2011 Network Managed Regulated Network Managed Regulated Consumer Access Commercial Broadband Operations Totals Consumer Access Commercial Broadband Operations Totals Revenues Voice $ - $ - Video - Data - - Wireless - Total Cost of goodssold Contribution Less SG&A Less Other - - - ) - ) - - - 9 - 9 EBITDA Add share-basedcompensation 94 8 - Add accretion 85 27 24 16 - 38 31 16 - Add loss from non-controlling interest - Add non-cashcontribution 89 28 26 17 - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Second Quarter 2012 First Quarter 2012 Network Managed Regulated Network Managed Regulated Consumer Access Commercial Broadband Operations Totals Consumer Access Commercial Broadband Operations Totals Revenues Voice $ - $ - Video - Data - - Wireless - Total Cost of goodssold Contribution Less SG&A Less Other - - - ) - ) - EBITDA Add share-basedcompensation 94 8 5 Add accretion 85 27 24 16 - 33 31 20 - Add loss from non-controlling interest - Add non-cashcontribution 89 28 26 17 - 85 - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Six Months Ended June 30, 2012 Six Months Ended June 30, 2011 Network Managed Regulated Network Managed Regulated Consumer Access Commercial Broadband Operations Totals Consumer Access Commercial Broadband Operations Totals Revenues Voice $ - $ - Video - Data - - Wireless - Total Cost of goodssold Contribution Less SG&A Less Other - - - 47 - 47 - - - 33 - 33 EBITDA Add share-basedcompensation 13 - Add accretion - 51 43 23 - Add loss from non-controlling interest - Add non-cashcontribution 60 55 36 - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES KEY PERFORMANCE INDICATORS (Unaudited) June 30, 2012 June 30, 2012 as compared to as compared to June 30, June 30, March 31, June 30, March 31, June 30, March 31, Consumer Voice Total local access lines in service ) ) -9.6
